Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 10, 2019

                                       No. 04-19-00500-CV

                          ESTATE OF BRADLEY KEITH JOHNSON,

                     From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 2017PC0180
                        The Honorable Veronica Vasquez, Judge Presiding


                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Beth Watkins, Justice

      On December 3, 2019, appellant filed a Motion for Leave to File Supplemental Briefing
Regarding Subject Matter Jurisdiction. Appellant’s motion is GRANTED.



           It is so ORDERED on this 10th day of December, 2019.

                                                                        PER CURIAM



      ATTESTED TO: _______________________________
                   MICHAEL A. CRUZ,
                   Clerk of Court